Citation Nr: 1500852	
Decision Date: 01/08/15    Archive Date: 01/13/15

DOCKET NO.  12-04 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for breathing problems, to include chronic obstructive pulmonary disease (COPD) and emphysema.

2.  Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to January 1983.    

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  The issues have been recharacterized as they appear on the cover page of the instant decision.     

In June 2014, the Veteran raised claims of service connection for diabetes mellitus and diabetic neuropathy of the upper and lower extremities.  The matters are not properly before the Board and are referred to the Agency of Original Jurisdiction (AOJ) for further development and adjudication.

The claim of service connection for psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from June 1980 to January 1983.

2.  During hearing before the Board in September 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the claim of service connection for breathing problems, to include COPD and emphysema, is requested.



CONCLUSION OF LAW

The criteria for withdrawal of the claim of service connection for breathing problems, to include COPD and emphysema, by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has withdrawn the claim of service connection for breathing problems, to include COPD and emphysema.  Hence, there remain no allegations  of errors of fact or law for appellate consideration.  

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The claim of service connection for breathing problems, to include COPD and emphysema is dismissed.





REMAND

The Veteran has also filed a claim of service connection for a psychiatric disorder.  The Veteran contends the condition is the result of verbal abuse and harassment in service by his Sergeant, which lead to a suicide attempt in service and the current mental health problems.  A preliminary review reveals the matter is not ready for appellate disposition.

The appellate record appears incomplete.  The Veteran testified that he has sought treatment for the claimed condition from the Kentucky River Community Center from 2011 to the present.  There are only isolated records from the Kentucky River Community Center associated with the virtual record dated in 2012 and 2014; the last entry for 2014 was dated in October.  These are no records from 2010 or 2013.  Any missing and/or ongoing private treatment records pertinent to the issue must be obtained upon Remand.  38 C.F.R. § 3.159(c)(1).  

The Veteran's complete service personnel records have not been associated with the claims folder, e.g. enlisted performance reports.  The Veteran has claimed that he was a model soldier up until the harassment.  The Board would note statements of record also reference nonjudicial punishment, a treatment program for alcohol abuse, and the Veteran going AWOL; however, these records have not been obtained.  These service personnel records are pertinent to the Veteran's appeal and must be obtained upon Remand.  38 C.F.R. § 3.159(c)(2).  

The Veteran was afforded a VA examination in March 2011; however, at the time of the examination, the Veteran only informed the examiner that he suffered from nervousness as  a result of being "yelled at" and having to "hurry up and wait" in service.  During his September 2014 Board hearing, the Veteran elaborated that his First Sergeant harassed him by: pulling him out of formation and singling him out in front of the whole company; giving him extra duty; telling him that he was going to incarcerate the Veteran; telling him that he was going to make the Veteran perform urine tests until he found something; urinating on the Veteran's truck and then making the Veteran clean the truck;  searching his room for drugs; telling the Veteran that he was going to retire to Tennessee, become a deputy, and put him in jail; and threatening his employment and family.  The Veteran further testified that he began drinking heavily in service to cope with the harassment.    

Given the Veteran's recent statements and the missing records, the 2011 opinion is inadequate as it is essential that each disability be viewed in relation to its history.  Thus, a new VA examination is necessary to determine the etiology of the claimed condition.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).
    
Additional private treatment records have been added to the Veteran's virtual record since the October 2012 supplemental statement of the case (SSOC) was issued.  The Veteran has not waived initial RO review of such records and as such, must be remanded for preparation of an SSOC.  38 C.F.R. §§ 19.31, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of any service personnel records not on file, to include, but not limited enlisted performance reports and records pertaining to nonjudicial punishment, alcohol treatment programs, and going AWOL.  All records and/or responses received should be associated with the claims file.

2.  After securing the necessary releases, obtain copies of any private clinical records not on file pertaining to treatment of the claimed condition from Kentucky River Community Center dated from 2011 to the present.  All records and/or responses received should be associated with the claims file.

3.  After completion of the foregoing, schedule the Veteran for the appropriate VA examination.  All indicated tests or studies must be completed.  The examiner should describe all findings  in detail.    

The examiner should state whether it at least as likely as not (a 50% or higher degree of probability) that any currently diagnosed psychiatric disorder (variously diagnosed as major depressive disorder and posttraumatic stress disorder) is related to the Veteran's active military service, to include verbal abuse and harassment by the Veteran's First Sergeant?  The examiner should make reference to the incidents of harassment claimed by the Veteran: pulling him out of formation and singling him out in front of the whole company; giving him extra duty; telling him that he was going to incarcerate the Veteran; telling him that he was going to make the Veteran perform urine tests until he found something; urinating on the Veteran's truck and then making the Veteran clean the truck;  searching his room for drugs; telling the Veteran that he was going to retire to Tennessee, become a deputy, and put him in jail; and threatening his employment and family.  The examiner should also make specific reference to the line of duty determination regarding the suicide attempt by the Veteran in service and the attached statements.

Note: if the examiner concludes that there is insufficient information to provide an etiology opinion without resorting to mere speculation, the examiner should state whether the inability to provide a definitive opinion was due to a need for further information (please identify) or because the limits of medical knowledge had been exhausted regarding the etiology of the claimed conditions.  

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the issue in light of all evidence of record, to include evidence submitted after the October 2012 SSOC was issued.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative with an appropriate supplemental statement of the case and afford a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


